This case is, of course, in the same condition as the plaintiff's appeal and must be governed by what is said in the opinion filed in that case. The appeal will remain open on the docket a reasonable time so that a proper transcript may be sent up and briefs filed as required by Rule 10. The case, though, will be remanded for a transcript, which may be sent to this Court in time for the case to be disposed of at this term, if counsel so desire. If not so sent, the case will be continued. It is so ordered.
Remanded.
(258)